                   Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 1 of 11




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

             In re:                                                   §   Chapter 11
                                                                      §
             COUNTRY FRESH HOLDING                                    §   Case No.: 21-30574 (MI)
             COMPANY INC., et al.1                                    §
                                                                      §   Jointly Administered
                                Debtor(s).                            §

            DEBTORS’ OBJECTION TO ALLOWANCE AND PAYMENT OF CERTAIN CLAIMS
                                    OF PACIFIC SALES

                    A HEARING WILL BE CONDUCTED ON THIS MATTER ON JULY 7,
                    2021 AT 10:00 A.M. (CST) BEFORE JUDGE MARVIN ISGUR. YOU MAY
                    PARTICIPATE IN THE HEARING BY AUDIO/VIDEO CONNECTION.

                    AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-
                    IN FACILITY. YOU MAY ACCESS THE FACILITY AT (832) 917-1510.
                    YOU WILL BE RESPONSIBLE FOR YOUR OWN LONG-DISTANCE
                    CHARGES. ONCE CONNECTED, YOU WILL BE ASKED TO ENTER
                    THE CONFERENCE ROOM NUMBER. JUDGE ISGUR’S CONFERENCE
                    ROOM NUMBER IS 954554.

                    YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE
                    GOTOMEETING, THE COURT RECOMMENDS THAT YOU
                    DOWNLOAD THE FREE GOTOMEETING APPLICATION. TO
                    CONNECT, YOU SHOULD ENTER THE MEETING CODE “JudgeIsgur”
                    IN THE GOTOMEETING APP OR CLICK THE LINK ON JUDGE
                    ISGUR’S HOME PAGE ON THE SOUTHERN DISTRICT OF TEXAS
                    WEBSITE. ONCE CONNECTED, CLICK THE SETTINGS ICON IN THE
                    UPPER RIGHT CORNER AND ENTER YOUR NAME UNDER THE
                    PERSONAL INFORMATION SETTING.

                    HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN
                    ADVANCE OF THE HEARING. TO MAKE YOUR ELECTRONIC

        1
                   The Debtors in these Chapter 11 cases and the last four digits of each Debtors’ taxpayer identification number
                   are as follows: Country Fresh Holding Company Inc. (7822); Country Fresh Midco Corp. (0702); Country
                   Fresh Acquisition Corp. (5936); Country Fresh Holdings, LLC (7551); Country Fresh LLC (1258); Country
                   Fresh Dallas, LLC (7237); Country Fresh Carolina, LLC (8026); Country Fresh Midwest, LLC (0065);
                   Country Fresh Orlando, LLC (7876); Country Fresh Transportation LLC (8244) CF Products, LLC (8404)
                   Country Fresh Manufacturing, LLC (7839); Champlain Valley Specialty of New York, Inc. (9030); Country
                   Fresh Pennsylvania, LLC (7969); Sun Rich Fresh Foods (NV) Inc. (5526); Sun Rich Fresh Foods (USA) Inc.
                   (0429); and Sun Rich Fresh Foods (PA) Inc. (4661). The Debtors’ principal place of business is 3200
                   Research Forest Drive, Suite A5, The Woodlands, TX, 77381.



4852-3322-7758.1
                   Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 2 of 11




                   APPEARANCE, GO TO THE SOUTHERN DISTRICT OF TEXAS
                   WEBSITE AND SELECT “BANKRUPTCY COURT” FROM THE TOP
                   MENU. SELECT “JUDGES’ PROCEDURES,” THEN “VIEW HOME
                   PAGE” FOR JUDGE ISGUR “ELECTRONIC APPEARANCE” SELECT
                   “CLICK HERE TO SUBMIT ELECTRONIC APPEARANCE”. SELECT
                   THE CASE NAME, COMPLETE THE REQUIRED FIELDS AND CLICK
                   “SUBMIT” TO COMPLETE YOUR APPEARANCE.

                   IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST RESPOND
                   IN WRITING. UNLESS OTHERWISE DIRECTED BY THE COURT,
                   YOU MUST FILE YOUR RESPONSE ELECTRONICALLY AT
                   https://ecf.txsb.uscourts.gov/ WITHIN 21 (TWENTY-ONE DAYS FROM
                   THE DATE THIS MOTION WAS FILED. OTHERWISE, THE COURT
                   MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE
                   RELIEF REQUESTED.


                   Country Fresh Holding Company Inc. and its above-captioned debtor affiliates, as debtors

        and debtors-in-possession (collectively, the “Debtors”) hereby file this Debtors’ Objection to

        Allowance and Payment of Certain Claims of Pacific Sales (the “Objection”). In support of the

        Objection, the Debtors respectfully represent as follows:


                                                     I.
                                          JURISDICTION AND VENUE

                   1.     This Court has jurisdiction over this Chapter 11 Case and the Motion pursuant to

        28 U.S.C. § 1334, and venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                      II.
                                                  BACKGROUND

                   2.     On February 15, 2021 (the “Petition Date”), the Debtors filed voluntary petitions

        for relief under chapter 11 of the Bankruptcy Code. The Debtors’ resulting bankruptcy cases (the

        “Chapter 11 Cases”) have been jointly administered under Case No. 21-30574. The Debtors

        remain in possession of their property and are managing their business as debtors-in-possession

        pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code. Additional information on the




4852-3322-7758.1
                   Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 3 of 11




        Debtors and their business can be found in the Declaration of Stephen Marotta in Support of First

        Day Motions [Docket No. 18], incorporated herein by reference.

                   3.      On February 15, 2021, the Debtors filed an Emergency Motion for Authority to Pay

        or Honor Prepetition PACA Claims (the “PACA Motion”) [Docket No. 11].

                   4.      On February 26, 2021, the Court entered an Interim Order Conditionally

        Authorizing Payment of Pre-Petition PACA Claims (the “Interim PACA Order”) [Docket No.

        162], authorizing the Debtors to pay up to $15 million in prepetition PACA claims. Also on

        February 26, 2021, the Court entered its Order (I) (A) Authorizing and Approving Bid Procedures;

        (B) Authorizing the Debtors’ Entry into the Stalking Horse Purchase Agreement; (C) Authorizing

        and Approving Expense Reimbursement and Break-Up Fee; (D) Scheduling an Auction and Sale

        Hearing; (E) Authorizing and Approving Assumption and Assignment Procedures; and (F)

        Approving Notice Procedures (the “Bid Procedures Order”) [Docket No. 164]2, authorizing the

        Debtors to market their business and assets in accordance with the sale and bid procedures.

                   5.      On March 24, 2021, the Debtors filed a Notice of Designation of Successful Bidders

        and Back-Up Bidders (the “Successful Bidder Notice”) [Docket No. 404], designating the Buyer

        as the successful bidder at the auction held in accordance with the Bid Procedures Order.

                   6.      On March 29, 2021, the Debtors obtained an Order Authorizing Country Fresh

        Holdings Company Inc. and Its Affiliated Debtors to (I) Sell Substantially All of the Debtors’

        Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (II) Authorizing and

        Approving the Debtors’ Performance under the APA, (III) Authorizing and Approving the

        Assumption and Assignment of Certain of the Debtors’ Executory Contracts, Unexpired Leases,




        2
                   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bid
                   Procedures Order or the Bid Procedures annexed thereto, as applicable.



4852-3322-7758.1
                   Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 4 of 11




        And Permits Related Thereto, and (IV) Granting Related Relief (the “Sale Order”) [Docket No.

        437] to sell assets to the Buyer.

                   7.    On April 29, 2021, the Debtors filed the fully executed Asset Purchase Agreement

        (“APA”) in that certain Notice of Closing [Docket No. 548].

                   8.    On May 11, 2021, the Debtors filed a Notice of Payment and/or Escrow of PACA

        Claims (the “Notice of Payment of PACA Claims”) [Docket No. 595].

                   9.    On May 14, 2021, the Buyer filed an Emergency Motion Emergency Motion to

        Enforce the APA and the Sale Order and (II) Reservation of Rights with Respect to the Debtors'

        Notice of Payment and/or Escrow of PACA Claims [Docket No. 607], and the Debtors filed an

        Emergency Motion for Entry of Order Enforcing Sale Order and Response to Stellex/CF Buyer

        (US) LLCs Emergency Motion to Enforce the APA and the Sale Order [Docket No. 608]

        (collectively, the “APA Enforcement Motions”).

                   10.   On May 24, 2021, the Debtors filed and the Court entered a Stipulation and Agreed

        Order Resolving (I) Stellex/Cf Buyer (Us) LLC’s Emergency Motion to Enforce the APA and the

        Sale Order and (II) Debtors’ Emergency Motion for Entry of Order Enforcing Sale Order (the

        “Stipulation and Agreed Order”) [Docket No. 645], resolving the issues raised in the APA

        Enforcement Motions and requiring the Debtors to file claim objections to the disputed PACA

        claims.

                   11.   Pacific Sales (“Pacific”) is a supplier of produce to the Debtors and to their non-

        Debtor Canadian affiliate, Sun Rich Fresh Foods, Inc., (“Sun Rich Canada”), which operates in

        Canada.




4852-3322-7758.1
                   Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 5 of 11




                                                    III.
                                                OBJECTIONS

                   12.   The Debtors and their professionals have endeavored to reconcile outstanding

        amounts owed or alleged to be owed to vendors pursuant on account of prepetition claims asserted

        under the Perishable Agricultural Commodities Act of 1930, as amended, 7 U.S.C. §§ 499a et seq.

        (“PACA” and such claims being “PACA Claims”). Based on the Debtors’ books and records,

        invoices supplied by the respective claimants, and the Debtors’ professionals’ analysis regarding

        such PACA Claims, the Debtors and their professionals were able to reconcile approximately

        $18.285 million in PACA Claims (the “Undisputed PACA Claims”). However, the Debtors and

        their professionals have also identified certain claims of Pacific that do not qualify for PACA

        protection (the “Disputed Pacific PACA Claims”). In accordance with the Stipulation and Agreed

        Order, the Debtors hereby submit the following objections to the Disputed Pacific PACA Claims.

        A list of the Disputed Pacific PACA Claims is attached hereto as Exhibit A.

                   A.    Legal Basis for Objections

                   13.   Under PACA, PACA Claimants are the beneficiaries of a statutory trust (the

        “PACA Trust”) in all of the buyer’s perishable agricultural commodity inventory or other

        derivatives of perishable agricultural commodities, the products derived therefrom and the

        proceeds related to any sale of the commodities or products (collectively, the “PACA Trust

        Assets”). See 7 U.S.C. § 499e(c)(2). Any PACA Trust Assets are preserved as a non-segregated

        floating trust and may be commingled with non-trust assets, but these PACA Trust Assets are not

        part of the Debtors’ estates. See Tom Lange Co. v. Kornblum & Co. (In re Kornblum & Co)., 81

        F.3d 280, 284 (2d Cir. 1995) (funds held in a PACA Trust are not property of a debtor’s estate).

                   14.   In order for a potential PACA claimant (“Claimant”) to have a perfected PACA

        Claim against the PACA Trust, PACA requires that the claimant meet certain requirements and



4852-3322-7758.1
                   Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 6 of 11




        take certain procedural steps. First, the claim in question must for the sale of perishable agricultural

        commodities (“Produce”). Second, the Produce must have been purchased and accepted by a

        commission merchant, dealer, or broker (the “Purchaser”) as defined by PACA. 7 U.S.C. §

        499a(b)(5-7). Third, the Claimant must have provided the Purchaser with written notice (the

        “PACA Notice”) of its intent to preserve its right under PACA within 30 days: (i) after expiration

        of the ten-day payment term set forth in the PACA regulations, 7 C.F.R. § 46.2(aa)(5); or (ii) after

        expiation of such other time by which payment must be made, as the parties have expressly agreed

        to in writing before entering into the transaction, 7 U.S.C. § 499e(c)(3). See, e.g., 7 U.S.C. §

        499e(c)(3); 7 U.S.C. § 196.

                   15.   PACA is a federal law, and does not have extra-territorial application. In addition,

        Canada does not have an analogue statute. As such, PACA protections only apply to sales of

        produce to American Purchasers, and its protections (including the PACA Trust) do not extend to

        sales of Produce to Purchasers outside of the United States. Moreover the Canadian Monitor is

        overseeing the sale and eventual the liquidation of the Canadian entities, including Sun Rich

        Canada, including the distribution of any proceeds.

                   B.    Factual Basis for Objections

                   16.   Prior to the Petition Date, Pacific sold certain produce directly to Sun Rich Canada,

        and shipped its produce to Sun Rich Canada’s Ontario facility. While the billing address in certain

        cases was the Debtors’ main facility in The Woodlands, Texas that was simply for administrative

        convenience. According to the Debtors’ books and records, the purchaser of the Pacific Produce

        in these cases was Sun Rich Canada.

                   17.   Accordingly, the Disputed Pacific PACA Claims are not claims against any of the

        Debtors in this proceeding. Rather, they are claims against Sun Rich Canada.




4852-3322-7758.1
                   Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 7 of 11




                   18.   Furthermore, because Sun Rich Canada is not an American buyer, it is not subject

        to PACA, and the Disputed Pacific PACA Claims are not eligible for payment from the PACA

        Trust.

                   19.   Based on the foregoing, the Debtors object to the Disputed Pacific PACA Claims

        because they are not claims against the Debtors in these bankruptcy cases, and they do not qualify

        for PACA protection in any event as Sun Rich Canada is not subject to PACA.

                                                   IV.
                                          RESERVATION OF RIGHTS

                   20.   The Debtors reserve their rights with respect to making additional objections or

        supplementing this Objection. The Debtors reserve all rights to present any evidence at a hearing

        on this proceeding for the purposes of supporting the allegations set forth in this Objection and

        disproving any allegations set forth in any documentation provided by Pacific and its response

        hereto. The Debtors will disclose and serve their exhibits and list of witnesses in support of this

        proceeding in due course of litigating the relief requested in this Objection.

                                                     V.
                                              NO PRIOR REQUEST

                   21.   No prior request for the relief sought in the Objection has been made to this or any

        other court.

                                                      VI.
                                                  CONCLUSION

                   WHEREFORE, the Debtors respectfully request that this Court enter an Order: (a)

        disallowing the Disputed Pacific PACA Claims; and (b) awarding the Debtors such other and

        further relief that this Court deems be just and proper.




4852-3322-7758.1
                   Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 8 of 11




        DATED: June 11, 2021                    Respectfully submitted by:

                                                FOLEY & LARDNER, LLP

                                                /s/ John P. Melko
                                                John P. Melko (TX 13919600)
                                                Email: jmelko@foley.com
                                                Sharon M. Beausoleil (TX 24025245)
                                                Email: sbeausoleil@foley.com
                                                1000 Louisiana Street, Suite 2000
                                                Houston, TX 77002
                                                Telephone: 713.276.5500

                                                and

                                                Mark C. Moore (TX 24074751)
                                                Email: mmoore@foley.com
                                                2021 McKinney Avenue, Suite 1600
                                                Dallas, Texas 75201
                                                Telephone: 214.999.4150

                                                COUNSEL TO DEBTORS AND
                                                DEBTORS-IN-POSSESSION




4852-3322-7758.1
                   Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 9 of 11




                                        CERTIFICATE OF SERVICE
               I do hereby certify that on June 11, 2021, a true and correct copy of the foregoing pleading
        was served via CM/ECF to all parties authorized to receive electronic notice in this case.

                                                     /s/ John P. Melko
                                                     John P. Melko




4852-3322-7758.1
                   Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 10 of 11




                                                EXHIBIT A
                                       Disputed Pacific PACA Claims




4852-3322-7758.1
Case 21-30574 Document 693 Filed in TXSB on 06/11/21 Page 11 of 11


                      Vendor                 Invoice #   Invoice Amount
         Pacific Sales Co. (SR Balance)    N32511              17,022.40
         Pacific Sales Co. (SR Balance)    N32516              13,225.49
         Pacific Sales Co. (SR Balance)    P00705              15,683.64
         Pacific Sales Co. (SR Balance)    P01502              14,079.84
         Pacific Sales Co. (SR Balance)    P01603              28,502.60
         Pacific Sales Co. (SR Balance)    P02012               7,651.60
         Pacific Sales Co. (SR Balance)    P01826              18,210.94
         Pacific Sales Co. (SR Balance)    P02002               7,289.71
         Pacific Sales Co. (SR Balance)    P12807              16,688.15
         Pacific Sales Co. (SR Balance)    P03301              17,853.80
         Pacific Sales Co. (SR Balance)    P03608              16,971.62
         Pacific Sales Co. (SR Balance)    P03502              16,048.55
         Pacific Sales Co. (SR Balance)    P03603              17,422.14
         Pacific Sales Co. (SR Balance)    P03607              17,013.43
         Pacific Sales Co. (SR) Subtotal                     223,663.91
